UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21824 Mount Vernon Securities Lending Trust (Exact name of registrant as specified in charter) 800 Nicollet Mall, Minneapolis, MN 55402 (Address of principal executive offices) (Zip code) Brett L. Agnew, Assistant Secretary 800 Nicollet Mall, BC-MN-H05F Minneapolis, MN 55402 (Name and address of agent for service) (612) 303-7557 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2007 Date of reporting period:December 31, 2007 Item 1. Report to Stockholders. 2007 Annual Report MOUNT VERNON SECURITIES LENDING TRUST TABLE OF CONTENTS Holdings Summaries 1 Expense Examples 2 Short-Term Bond Portfolio - Overview 3 Report of Independent Registered Public Accounting Firm 5 Schedule of Investments 6 Statements of Assets and Liabilities 11 Statements of Operations 12 Statements of Changes in Net Assets 13 Financial Highlights 14 Notes to Financial Statements 15 Notice to Shareholders 19 NOT FDIC INSUREDNO BANK GUARANTEEMAY LOSE VALUE MOUNT VERNON SECURITIES LENDING TRUST 2007 Annual Report HOLDINGS SUMMARIES Portfolio Allocation as of December 31, 2007 1(% of net assets) Prime Portfolio Repurchase Agreements 38.5 % Commercial Paper 30.9 Extendible Floating Rate Corporate Notes 10.0 Structured Notes 6.1 Money Market Funds 5.7 Floating Rate Corporate Notes 3.6 Certificates of Deposit 3.2 Floating Rate Funding Agreements 1.2 Structured Investment Vehicle 0.7 Other Assets and Liabilities, Net 2 0.1 100.0 % Short-Term Bond Portfolio Repurchase Agreements 29.5 % Commercial Paper 24.0 Floating Rate Corporate Notes 16.1 Extendible Floating Rate Corporate Notes 9.8 Structured Notes 6.5 Money Market Funds 5.9 Certificates of Deposit 2.6 Structured Investment Vehicles 2.6 Collateralized Mortgage Obligation, Asset-Backed 1.4 Floating Rate Funding Agreements 1.4 Other Assets and Liabilities, Net 2 0.2 100.0 % 1 Portfolio allocations are subject to change and are not recommendations to buy or sell any security. 2 Investments in securities typically comprise substantially all of the portfolio’s net assets. Other assets and liabilities include receivables for items such as income earned, but not yet received, and payables for items such as fund expenses incurred, but not yet paid. MOUNT VERNON SECURITIES LENDING TRUST 2007 Annual Report 1 EXPENSE EXAMPLES As a shareholder of Prime Portfolio or Short-Term Bond Portfolio (each a "portfolio" and collectively, the “portfolios”), you incur ongoing costs, including administration fees and other portfolio expenses.The examples below are intended to help you understand your ongoing costs (in dollars) of investing in the portfolios and to compare these costs with the ongoing costs of investing in other mutual funds.The examples are based on an investment of $1,000 invested in a portfolio at the beginning of the period and held for the entire period from July 1, 2007 to December 31, 2007. Actual Expenses For each portfolio, two lines are presented in a table below. The first line provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested in the particular portfolio, to estimate the expenses that you paid over the period.Simply divide your account value in the portfolio by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled "Expenses Paid During Period" for your portfolio to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes For each portfolio, the second line of the tables below provides information about hypothetical account values and hypothetical expenses based on the respective portfolio's actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the portfolio's actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the portfolio and other funds.To do so, compare the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. Prime Portfolio Beginning Account Value (7/01/2007) Ending Account Value (12/31/2007) Expenses Paid During Period 1(7/01/2007 to 12/31/2007) Actual 2 $1,000.00 $1,026.80 $0.10 Hypothetical (5% return before expenses) $1,000.00 $1,025.10 $0.10 1 Expenses are equal to the portfolio's annualized expense ratio for the six-month period of 0.02%, multiplied by the average account value over the period, multiplied by the number of days in the period/365 (to reflect the six-month period). 2 Based on the actual return for the six-month period ended December 31, 2007 of 2.68%. Short-Term Bond Portfolio Beginning Account Value(7/01/2007) Ending Account Value(12/31/2007) Expenses Paid During Period 3(7/01/2007 to 12/31/2007) Actual 4 $1,000.00 $1,026.90 $0.10 Hypothetical (5% return before expenses) $1,000.00 $1,025.10 $0.10 3 Expenses are equal to the portfolio's annualized expense ratio for the six-month period of 0.02%, multiplied by the average account value over the period, multiplied by the number of days in the period/365 (to reflect the six-month period). 4 Based on the actual return for the six-month period ended December 31, 2007 of 2.69%. MOUNT VERNON SECURITIES LENDING TRUST 2007 Annual Report 2 SHORT-TERM BOND PORTFOLIO -Overview Investment Objective:maximize current income to the extent consistent with the preservation of capital and liquidity How does the portfolio operate? Shares of Mount Vernon Securities Lending Trust Short-Term Bond Portfolio (the “portfolio”) are sold exclusively to certain lenders participating in the securities lending program maintained by U.S. Bank National Association. Under this program, the securities lending agent, on behalf of these lenders, invests cash received as collateral for securities loans in shares of the portfolio.The portfolio is managed to maintain its duration at a level that is based on the average duration of the related securities loans. Thus, the portfolio is managed in a different manner than a traditional short-term bond fund. How did the portfolio perform for the fiscal year ended December 31, 2007? The portfolio returned 5.48% for the fiscal year ended December 31, 2007. By comparison, the portfolio’s benchmark, the Lehman 1-3 Year Government/Credit Bond Index*, returned 6.83% for the same period. What were the general economic and market conditions during the fiscal year? Economic growth was generally below its long-term potential growth rate during the fiscal year as evidenced by the increase in the unemployment rate to 4.7% in October from 4.4% a year earlier. The subpar pace of domestic economic growth, along with significant credit market imbalances that developed in August and caused a broader tightening in financial market conditions, led the Federal Reserve to cut the Fed funds rate by 50 basis points on September 18, by 25 basis points on October 31, and by another 25 basis points on December 11. Despite these rate cuts by the Fed, equity markets generally remained below the high levels reached earlier in the year, and then weakened significantly subsequent to year end. Fixed-income investors’ appetite for risk dried up and the dealer community tightened balance sheets considerably. Not surprisingly, risk premiums on non-Treasury assets were quite volatile and ended the year much wider than where they started. In this environment, Treasury securities outperformed all market sectors by wide margins. Rates fell as the odds ofa recession increased and multiple future rate cuts were priced into the market. How did market conditions and investment strategies affect the portfolio’s performance? The second half of 2007 was a period of great turbulence for the financial markets, with the impact being felt across a broad range of sectors and asset classes.As a result of this turbulence, some of the portfolio’s investments, including its secured liquidity notes and structured notes, have experienced a decrease in liquidity.The total value of the portfolio’s illiquid investments as of December 31, 2007, was $816 million, or 20.9% of net assets.We should note, however, that since that date, $261 million of these illiquid investments have matured or paid down, and the percentage of the portfolio’s net assets invested in illiquid securities has decreased to 12.3% as of February 20, 2008.In addition to experiencing decreased liquidity, some of the secured liquidity notes held by the portfolio experienced defaults and were subsequently restructured.As a result, these securities currently are valued below par.Though the portfolio’s net asset value per share remained at $1.00 per share as of year end, further decreases in the values of these secured liquidity notes or other securities held by the portfolio could cause the portfolio’s net asset value to decrease below $1.00 per share. The portfolio was otherwise well positioned to take advantage of the increasing spreads between the London Interbank Offered Rate (“LIBOR”) and the Fed funds rate that resulted from the turbulence in the markets and the general decline in the Fed funds rate.The daily fluctuations in the Fed funds rate did not adversely impact the performance of the portfolio due to significant holdings in overnight repurchase agreements, which are sensitive to, and allow the portfolio’s yield to reflect immediately, any fluctuations in such rates. Also, the portfolio’s performance was aided by positions in money market mutual funds, whose yields typically lag interest rate reductions. * Unlike mutual funds, index returns do not reflect any expenses, transaction costs, or cash flow effects. MOUNT VERNON SECURITIES LENDING TRUST 2007 Annual Report 3 SHORT-TERM BOND PORTFOLIO -Overview Annual Performance1as of December 31, 2007 Since Inception 1 year 4/1/2006 Short-Term Bond Portfolio 5.48% 5.47% Lehman 1-3 Year Government/Credit Bond Index 2 6.83% 6.08% Value of $10,000 Investment1as of December 31, 2007 Short-Term Bond Portfolio $10,978 Lehman 1-3 Year Government/Credit Bond Index 2 $11,090 The chart above illustrates the total value of an assumed $10,000 investment in the portfolio’s shares (from 4/1/2006, portfolio’s inception, to 12/31/2007) as compared to the Lehman 1-3 Year Government/Credit Bond Index 2. The performance data quoted on this page represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the portfolio may be lower or higher than the performance data quoted. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. As of the most recent amendments to the registration statement, the portfolio’s total annual operating expense ratio was 0.02%. 1 Performance does not reflect the deduction of taxes that a shareholder would pay on portfolio distributions or redemption of portfolio shares. Index performance is for illustrative purposes only and does not reflect any expenses, transaction costs, or cash flow effects. Direct investment in the index is not available. 2 An unmanaged index of one-to-three-year Treasury securities, other securities issued or guaranteed by the U.S. Government or its agencies or instrumentalities, and investment-grade corporate debt securities. MOUNT VERNON SECURITIES LENDING TRUST 2007 Annual Report 4 Report of Independent RegisteredPUBLIC ACCOUNTING FIRM The Shareholders and Board of Trustees Mount Vernon Securities Lending Trust We have audited the accompanying statements of assets and liabilities, including the schedules of investments, of the Mount Vernon Securities Lending Trust (comprising respectively, the Mount Vernon Securities Lending Prime and Mount Vernon Securities Lending Short-Term Bond Portfolios) (the Trust) as of December 31, 2007, and the related statements of operations, statements of changes in net assets, and the financial highlights for the period indicated therein. These financial statements and financial highlights are the responsibility of the Trust’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Trust’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Trust’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included verification by examination of securities held by the custodian as of December 31, 2007, and confirmation of the securities held by correspondence with brokers or by other appropriate auditing procedures where replies from brokers were not received. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of each of the respective portfolios constituting the Mount Vernon Securities Lending Trust at December 31, 2007, the results of their operations, the changes in their net assets, and their financial highlights for the period indicated therein, in conformity with U.S. generally accepted accounting principles. Minneapolis, Minnesota February 25, 2008 MOUNT VERNON SECURITIES LENDING TRUST 2007 Annual Report 5 Schedule ofINVESTMENTS December 31, 2007, all dollars are rounded to thousands (000) Prime Portfolio DESCRIPTION PAR VALUE Commercial Paper – 30.9% Asset-Backed (a) – 20.2% Atlantic Asset Securities 6.042%, 01/04/2008 $ 99,000 $ 98,950 5.882%, 01/25/2008 10,000 9,961 Barton Capital 5.800%, 01/10/2008 41,000 40,941 5.040%, 01/11/2008 100,000 99,863 4.900%, 01/18/2008 50,000 49,869 Chariot Funding 5.275%, 01/29/2008 100,000 99,592 5.805%, 01/11/2008 23,000 22,963 Falcon Asset Securitization 5.392%, 01/18/2008 70,000 69,823 6.051%, 01/30/2008 75,000 74,638 GOVCO 5.583%, 01/15/2008 125,000 124,730 Kitty HawkFunding 5.323%, 01/25/2008 20,000 19,929 5.344%, 02/08/2008 65,115 64,752 Liquid Funding 5.223%, 01/10/2008 (b)(c) 75,000 74,997 Market Street Funding 6.207%, 01/02/2008 39,000 38,993 Ranger Funding 5.626%, 01/11/2008 163,231 162,977 5.489%, 01/29/2008 30,217 30,089 5.344%, 02/08/2008 20,168 20,055 SheffieldReceivables 6.095%, 01/04/2008 47,000 46,976 4.982%, 01/14/2008 63,200 63,087 5.093%, 01/15/2008 26,500 26,448 5.094%, 01/16/2008 54,000 53,886 4.888%, 01/17/2008 14,000 13,970 ThamesAsset 4.861%, 01/07/2008 47,500 47,462 5.197%, 01/22/2008 64,000 63,808 Three Pillars 5.059%, 01/07/2008 100,000 99,916 Thunder Bay 4.832%, 01/10/2008 29,000 28,965 5.928%, 01/11/2008 64,000 63,895 5.832%, 01/14/2008 26,000 25,946 5.590%, 01/15/2008 45,000 44,903 Tulip Funding 5.729%, 01/03/2008 33,000 32,990 5.627%, 01/17/2008 60,000 59,851 4.911%, 02/06/2008 50,000 49,758 Variable Funding 5.094%, 01/16/2008 50,000 49,895 5.420%, 01/18/2008 177,416 176,965 5.999%, 01/25/2008 15,123 15,063 Windmill Funding 5.105%, 01/03/2008 60,000 59,983 5.455%, 01/09/2008 55,000 54,934 6.135%, 01/10/2008 53,000 52,919 Total Asset-Backed 2,234,742 Non-Asset-Backed – 3.2% Kommunalkredit (a) 5.263%, 01/15/2008 (b) 50,000 50,000 The accompanying notes are an integral part of the financial statements. Prime Portfolio(continued) DESCRIPTION PAR VALUE Kommunalkredit (a) 5.018%, 01/23/2008 (b) $ 75,000 $ 75,000 5.091%, 01/24/2008 100,000 99,679 4.890%, 01/31/2008 35,000 34,859 Morgan Stanley 5.450%, 01/11/2008 (b) 100,000 99,978 Total Non-Asset-Backed 359,516 Secured Liquidity Notes (a)(b)(c) – 7.5% LEAFS LLC 4.949%, 01/21/2008 48,640 48,640 4.949%, 04/21/2008 127,764 127,764 Rams Funding 5.496%, 01/07/2008 80,024 80,024 5.146%, 01/09/2008 109,434 109,434 5.215%, 01/09/2008 26,053 26,053 5.146%, 01/22/2008 77,922 77,922 5.146%, 01/23/2008 59,259 59,259 5.105%, 01/24/2008 70,401 70,401 5.146%, 01/24/2008 80,756 80,756 5.095%, 01/29/2008 62,299 62,299 5.095%, 01/29/2008 94,490 94,490 Total Secured Liquidity Notes 837,042 Total Commercial Paper (Cost $3,431,300) 3,431,300 Extendible Floating Rate Corporate Notes (b) – 10.0% BP Capital Markets PLC 5.066%, 03/11/2008 50,000 50,000 Bayerische Landesbank NY 4.956%, 01/24/2008 188,150 188,150 Dekabank Deutsche Girozentrale 5.239%, 01/22/2008 (a) 76,050 76,050 Depfa Bank 5.051%, 03/15/2008 (a) 128,168 128,168 HBOS Treasury Services 5.295%, 01/02/2008 (a) 101,055 101,055 Jackson National Life Funding 5.118%, 01/15/2008 (a) 76,050 76,050 Merrill Lynch 5.316%, 01/04/2008 126,050 126,050 MetLife Global Funding (a) 5.128%, 01/15/2008 80,840 80,840 4.965%, 01/25/2008 105,140 105,140 Morgan Stanley 5.153%, 01/15/2008 26,050 26,050 4.955%, 01/28/2008 76,060 76,060 WestLB AG New York 5.303%, 01/10/2008 (a) 76,060 76,060 Total Extendible Floating Rate Corporate Notes (Cost $1,109,673) 1,109,673 Structured Notes (a)(b)(c) – 6.1% Carlyle Loan Investment Limited 5.141%, 02/29/2008 50,000 50,000 CCN Independence 5.328%, 04/15/2008 26,230 26,230 CCNOrchardPark 5.552%, 01/15/2008 21,539 21,539 MOUNT VERNON SECURITIES LENDING TRUST 2007 Annual Report 6 Schedule ofINVESTMENTS December 31, 2007, all dollars are rounded to thousands (000) Prime Portfolio(continued) DESCRIPTION PAR VALUE Duke Funding 5.313%, 01/08/2008 $ 104,000 $ 104,000 LakesideFunding 5.543%, 01/08/2008 235,066 235,066 Paragon Mortgages 5.018%, 01/15/2008 22,545 22,545 5.038%, 01/15/2008 86,713 86,713 PYXIS 4.959%, 01/22/2008 50,000 50,000 Shiprock Finance 4.915%, 01/30/2008 80,000 80,000 Total Structured Notes (Cost $676,093) 676,093 Floating Rate Corporate Notes (b) – 3.6% AllState Life Global Funding II (a) 5.088%, 01/15/2008 100,000 100,000 5.128%, 01/16/2008 100,000 100,000 Genworth Life Insurance 5.128%, 01/16/2008 50,000 50,000 JP Morgan Master Note 4.580%, 01/21/2008 100,000 100,000 PRICOA Global Funding 4.865%, 01/28/2008 (a) 50,000 50,000 Total Floating Rate Corporate Notes (Cost $400,000) 400,000 Certificates of Deposit – 3.2% American Express 5.020%, 01/16/2008 6,000 6,000 Barclays Bank NY 5.260%, 01/22/2008 (b) 75,000 75,000 CalyonNY 5.006%, 01/22/2008 (b) 50,000 50,000 Natixis 5.070%, 02/01/2008 46,000 46,000 4.665%, 02/25/2008 (b) 175,000 175,000 Total Certificates of Deposit (Cost $352,000) 352,000 Floating Rate Funding Agreements (b)(c) – 1.2% Genworth Life Insurance Company 5.279%, 01/22/2008 31,266 31,266 ING USAAnnuity 5.298%, 01/14/2008 50,000 50,000 United of Omaha Life Insurance Company 5.044%, 01/30/2008 50,000 50,000 Total Floating Rate Funding Agreements (Cost $131,266) 131,266 Structured Investment Vehicle (a)(b)(c) – 0.7% Sigma Finance 4.370%, 02/11/2008 (Cost $81,000) 81,000 81,000 Repurchase Agreements – 38.5% ABN AMRO 4.600%, dated 12/31/2007, matures 01/02/2008, repurchase price $375,096 (collateralized by various securities: Total market value $397,991) 375,000 375,000 The accompanying notes are an integral part of the financial statements. Prime Portfolio(continued) DESCRIPTION PAR VALUE Barclays 4.650%, dated 12/31/2007, matures 01/02/2008, repurchase price $405,105 (collateralized by various securities: Total market value $425,250) $ 405,000 $ 405,000 Bear Stearns 4.700%, dated 12/31/2007, matures 01/02/2008, repurchase price $125,033 (collateralized by various securities: Total market value $131,142) 125,000 125,000 BNP Paribas 4.650%, dated 12/31/2007, matures 01/02/2008, repurchase price $400,103 (collateralized by various securities: Total market value $433,750) 400,000 400,000 4.700%, dated 12/31/2007, matures 01/02/2008, repurchase price $45,012 (collateralized by various securities: Total market value $45,900) 45,000 45,000 Citigroup 4.580%, dated 12/31/2007, matures 01/02/2008, repurchase price $75,019 (collateralized by various securities: Total market value $78,750) 75,000 75,000 4.580%, dated 12/31/2007, matures 01/02/2008, repurchase price $150,038 (collateralized by various securities: Total market value $157,500) 150,000 150,000 4.600%, dated 12/31/2007, matures 01/02/2008, repurchase price $150,038 (collateralized by various securities: Total market value $157,500) 150,000 150,000 Credit Suisse 4.640%, dated 12/31/2007, matures 01/02/2008, repurchase price $15,004 (collateralized by various securities: Total market value $15,753) 15,000 15,000 4.650%, dated 12/31/2007, matures 01/02/2008, repurchase price $425,110 (collateralized by various securities: Total market value $467,502) 425,000 425,000 Deutsche Bank 4.620%, dated 12/31/2007, matures 01/02/2008, repurchase price $440,113 (collateralized by various securities: Total market value $462,000) 440,000 440,000 Goldman Sachs 5.050%, dated 12/31/2007, matures 01/02/2008, repurchase price $445,125 (collateralized by various securities: Total market value $454,082) 445,000 445,000 Lehman Brothers 4.600%, dated 12/31/2007, matures 01/02/2008, repurchase price $150,038 (collateralized by various securities: Total market value $153,003) 150,000 150,000 4.700%, dated 12/31/2007, matures 01/02/2008, repurchase price $35,009 (collateralized by various securities: Total market value $35,701) 35,000 35,000 Merrill Lynch 4.700%, dated 12/31/2007, matures 01/02/2008, repurchase price $300,078 (collateralized by various securities: Total market value $315,002) 300,000 300,000 Morgan Stanley 4.520%, dated 12/31/2007, matures 01/02/2008, repurchase price $290,073 (collateralized by U.S. Government securities: Total market value $296,064) 290,000 290,000 4.650%, dated 12/31/2007, matures 01/02/2008, repurchase price $247,064 (collateralized by various securities: Total market value $260,524) 247,000 247,000 4.850%, dated 12/31/2007, matures 01/02/2008, repurchase price $195,053 (collateralized by U.S. Government securities: Total market value $199,073) 195,000 195,000 Total Repurchase Agreements (Cost $4,267,000) 4,267,000 MOUNT VERNON SECURITIES LENDING TRUST 2007 Annual Report 7 Schedule ofINVESTMENTS December 31, 2007, all dollars are rounded to thousands (000) (including footnotes) Prime Portfolio(concluded) DESCRIPTION SHARES VALUE Money Market Funds – 5.7% AIM Short Term Investments Trust Liquid Assets Portfolio 37,664,899 $ 37,665 Merrill Lynch Premier Institutional Fund 170,054,556 170,055 Reserve Primary Fund Class 12 370,262,416 370,262 Reserve Yield Plus Fund 50,000,000 50,000 Total Money Market Funds (Cost $627,982) 627,982 Total Investments - 99.9% (Cost $11,076,314) 11,076,314 Other Assets and Liabilities, Net – 0.1% 8,977 Total Net Assets - 100.0% $ 11,085,291 (a) Securities sold within the terms of a private placement memorandum, exempt from registration under Rule 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other "qualified institutional buyers."Unless indicated otherwise, these securities have been determined to be liquid under the guidelines established by the portfolio’s Board of Trustees.As of December 31, 2007, the value of these investments was $4,981,778 or 44.9% of total net assets. See note 2 in Notes to Financial Statements. (b) Variable Rate Securities - The rate shown is the rate in effect as of December 31, 2007.The date shown is the next reset date. (c) Securities are considered illiquid. As of December 31, 2007, the value of these investments was $1,800,398 or 16.2% of total net assets. See note 2 in Notes to Financial Statements. The accompanying notes are an integral part of the financial statements. Short-Term Bond Portfolio DESCRIPTION PAR VALUE Commercial Paper – 24.0% Asset-Backed (a) – 11.4% Atlantic Asset Securities 6.130%, 01/04/2008 $ 10,000 $ 9,995 5.447%, 01/25/2008 17,000 16,939 Barton Capital 4.919%, 01/18/2008 50,000 49,885 Falcon Asset Securitization 5.392%, 01/18/2008 30,000 29,924 6.051%, 01/30/2008 25,000 24,879 Market Street Funding 6.207%, 01/02/2008 20,000 19,997 6.209%, 01/03/2008 50,000 49,983 Ranger Funding 5.707%, 01/04/2008 5,000 4,998 6.086%, 01/11/2008 16,000 15,973 SheffieldReceivables 4.888%, 01/17/2008 30,000 29,935 Three Pillars 5.144%, 01/15/2008 18,000 17,964 5.069%, 01/22/2008 31,386 31,294 Thunder Bay 5.928%, 01/11/2008 40,000 39,934 4.878%, 01/18/2008 32,500 32,426 Windmill Funding 5.105%, 01/03/2008 40,000 39,989 5.455%, 01/09/2008 20,000 19,976 6.136%, 01/10/2008 10,000 9,985 Total Asset-Backed 444,076 Non-Asset-Backed – 0.9% Kommunalkredit 4.890%, 01/31/2008 (a) 35,000 34,859 Secured Liquidity Notes (a)(b)(c) – 11.7% KKR Atlantic Funding 5.205%, 03/13/2008 (d)(e) 113,609 111,797 KKR Pacific Funding 5.205%, 03/13/2008 (d)(e) 36,278 35,420 Leafs LLC 4.949%, 01/21/2008 66,796 66,796 New Entity - Ottimo 5.096%, 10/30/2008 (d)(f) 65,454 62,409 Rams Funding 5.146%, 01/09/2008 5,564 5,564 5.215%, 01/09/2008 53,903 53,903 5.095%, 01/22/2008 26,700 26,700 5.182%, 01/22/2008 55,279 55,279 5.146%, 01/23/2008 13,122 13,122 5.095%, 01/29/2008 25,512 25,512 Total Secured Liquidity Notes 456,502 Total Commercial Paper (Cost $937,198) 935,437 Floating Rate Corporate Notes (c) – 16.1% American Express Bank 5.009%, 01/22/2008 45,000 45,000 4.925%, 01/28/2008 45,000 45,000 MOUNT VERNON SECURITIES LENDING TRUST 2007 Annual Report 8 Schedule ofINVESTMENTS December 31, 2007, all dollars are rounded to thousands (000) Short-Term Bond Portfolio(continued) DESCRIPTION PAR VALUE American Express Credit 5.303%, 01/09/2008 $ 30,000 $ 30,000 Credit Suisse 4.670%, 01/02/2008 50,000 50,000 General Electric Capital 4.620%, 01/02/2008 60,000 60,000 4.630%, 01/02/2008 35,000 35,000 Goldman Sachs Group 4.986%, 01/23/2008 50,000 50,000 JP Morgan Master Note 4.580%, 01/02/2008 100,000 100,000 Lehman Brothers Holding 4.966%, 01/23/2008 40,000 40,000 MBIA Global Funding (a) 4.600%, 01/02/2008 50,000 50,000 5.321%, 01/23/2008 50,000 50,000 SLM Corporation 4.710%, 01/02/2008 75,000 75,000 Total Floating Rate Corporate Notes (Cost $630,000) 630,000 Extendible Floating Rate Corporate Notes (c) – 9.8% Bayerische Landesbank NY 4.956%, 01/24/2008 48,850 48,850 Dekabank Deutsche Girozentrale 5.239%, 01/22/2008 (a) 23,950 23,950 Depfa Bank 5.051%, 03/15/2008 (a) 71,832 71,897 HBOS Treasury Services 5.295%, 01/02/2008 (a) 23,945 23,945 Jackson National Life Funding 5.118%, 01/15/2008 (a) 23,950 23,950 Merrill Lynch 5.316%, 01/04/2008 23,950 23,950 MetLife Global Funding (a) 5.128%, 01/15/2008 19,160 19,160 4.965%, 01/25/2008 25,860 25,860 Monumental Global Funding 4.660%, 01/02/2008 (a) 50,000 50,000 Morgan Stanley 5.153%, 01/15/2008 23,950 23,950 4.955%, 01/28/2008 23,940 23,940 WestLB AG 5.303%, 01/10/2008 (a) 23,940 23,940 Total Extendible Floating Rate Corporate Notes (Cost $383,327) 383,392 Structured Notes (a)(b)(c) – 6.5% CCN Independence 5.108%, 01/15/2008 71,900 71,900 5.328%, 01/15/2008 25,000 25,000 CCNOrchardPark 5.332%, 01/07/2008 57,260 57,260 5.552%, 01/07/2008 29,004 29,004 Duke Funding 5.313%, 01/08/2008 23,392 23,392 The accompanying notes are an integral part of the financial statements. Short-Term Bond Portfolio(continued) DESCRIPTION PAR VALUE Shiprock Finance, Series 2007-4A, Class A 4.915%, 01/31/2008 $ 48,939 $ 48,939 Total Structured Notes (Cost $255,495) 255,495 Certificate of Deposit – 2.6% Barclays Bank NY (c) 5.260%, 01/22/2008 25,000 25,000 Natixis 4.665%, 01/02/2008 75,000 75,000 Total Certificates of Deposit (Cost $100,000) 100,000 Structured Investment Vehicles (a)(c) – 2.6% CC USA 4.578%, 01/02/2008 50,000 49,979 Sigma Finance 4.770%, 01/02/2008 (b) 50,000 50,000 Total Structured Investment Vehicles (Cost $99,979) 99,979 Collateralized Mortgage Obligation, Asset-Backed – 1.4% Whitehawk Funding, Series 2004-1A, Class A1H 5.041%, 03/15/2008 (a)(c) (Cost $55,000) 55,000 54,188 Floating Rate Funding Agreements (b) (c) – 1.4% Genworth Life Insurance Company 5.279%, 01/22/2008 28,734 28,734 United of Omaha Life Insurance Company 5.305%, 01/02/2008 25,000 25,000 Total Floating Rate Funding Agreements (Cost $53,734) 53,734 Repurchase Agreements – 29.5% ABN AMRO 4.600%, dated 12/31/2007, matures 01/02/2008, repurchase price $50,013 (collateralized by various securities: Total market value $52,500) 50,000 50,000 Barclays 4.650%, dated 12/31/2007, matures 01/02/2008, repurchase price $25,006 (collateralized by various securities: Total market value $26,250) 25,000 25,000 4.650%, dated 12/31/2007, matures 01/02/2008, repurchase price $100,025 (collateralized by various securities: Total market value $105,000) 100,000 100,000 Bear Stearns 4.700%, dated 12/31/2007, matures 01/02/2008, repurchase price $175,046 (collateralized by various securities: Total market value $185,287) 175,000 175,000 BNP Paribas 4.700%, dated 12/31/2007, matures 01/02/2008, repurchase price $190,050 (collateralized by various securities: Total market value $193,800) 190,000 190,000 Credit Suisse 4.650%, dated 12/31/2007, matures 01/02/2008, repurchase price $140,036 (collateralized by various securities: Total market value $154,003) 140,000 140,000 Deutsche Bank 4.620%, dated 12/31/2007, matures 01/02/2008, repurchase price $160,041 (collateralized by various securities: Total market value $168,000) 160,000 160,000 MOUNT VERNON SECURITIES LENDING TRUST 2007 Annual Report 9 Schedule ofINVESTMENTS December 31, 2007, all dollars are rounded to thousands (000) (including footnotes) Short-Term Bond Portfolio(concluded) DESCRIPTION PAR VALUE Goldman Sachs 5.050%, dated 12/31/2007, matures 01/02/2008, repurchase price $145,041 (collateralized by various securities: Total market value $147,960) $ 145,000 $ 145,000 Lehman Brothers 4.700%, dated 12/31/2007, matures 01/02/2008, repurchase price $17,004 (collateralized by various securities: Total market value $17,340) 17,000 17,000 4.700%, dated 12/31/2007, matures 01/02/2008, repurchase price $51,013 (collateralized by various securities: Total market value $52,020) 51,000 51,000 Merrill Lynch 4.700%, dated 12/31/2007, matures 01/02/2008, repurchase price $90,024 (collateralized by various securities: Total market value $94,501) 90,000 90,000 Morgan Stanley 4.650%, dated 12/31/2007, matures 01/02/2008, repurchase price $9,002 (collateralized by various securities: Total market value $13,888) 9,000 9,000 Total Repurchase Agreements (Cost $1,152,000) 1,152,000 Money Market Funds – 5.9% SHARES AIM Short Term Investments Trust Liquid Assets Portfolio 30,782,584 30,783 Merrill Lynch Premier Institutional Fund 15,588,006 15,588 Reserve Primary Fund Class 12 133,012,819 133,013 Reserve Yield Plus Fund 50,000,000 50,000 Total Money Market Funds (Cost $229,384) 229,384 Total Investments – 99.8% (Cost $3,896,117) 3,893,609 Other Assets and Liabilities, Net - 0.2% 6,982 Total Net Assets - 100.0% $ 3,900,591 (a) Securities sold within the terms of a private placement memorandum, exempt from registration under Rule 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other "qualified institutional buyers."Unless indicated otherwise, these securities have been determined to be liquid under the guidelines established by the portfolio’s Board of Trustees.As of December 31, 2007, the value of these investments was $1,707,801 or 43.8% of total net assets. See note 2 in Notes to Financial Statements. (b) Securities are considered illiquid. As of December 31, 2007, the value of these investments was $815,731 or 20.9% of total net assets. See note 2 in Notes to Financial Statements. (c) Variable Rate Securities - The rate shown is the rate in effect as of December 31, 2007.The date shown is the next reset date. (d) Security is restricted and fair valued. As of December 31, 2007 the value of these investments was $209,626 or 5.4% of total net assets. See note 2 in Notes to Financial Statements. (e) On October 15, 2007, securities issued by KKR Atlantic Funding Trust (‘‘KKR Atlantic’’) and KKR Pacific Funding Trust (‘‘KKR Pacific’’) were restructured. As of that date, the portfolio owned $118,206 principal amount of amended notes issued by KKR Atlantic and $38,152 principal amount of amended notes issued by KKR Pacific. The amended notes issued by each trust mature on March 13, 2008, with 50% of the principal amount subject to mandatory prepayment on February 15, 2008. The notes bear interest at the London Interbank Offered Rate (‘‘LIBOR’’) plus 35 basis points, reset monthly, and are subject to mandatory prepayment from available cash flows from the liquidation of collateral. See note 9 in Notes to Financial Statements. (f) The secured liquidity notes ("SLNs") issued by Ottimo Funding Ltd. ("Ottimo") have been restructured. Effective November 1, 2007, each beneficial owner of SLNs exchanged such beneficial owner's SLNs for notes (the "New Notes") issued by a new entity, Issuer Entity, LLC ("Issuer Entity"), in an amount equal to the aggregate outstanding principal amount of all the SLNs owned by such beneficial owner, plus accrued and/or accreted interest through the date of issuance of the New Notes. Issuer Entity then tendered SLNs as payment of the purchase price for the collateral which had been owned by Ottimo (and which had secured the SLNs), in an auction conducted pursuant to the Uniform Commercial Code and the terms of the transaction documents governing the SLNs. Issuer Entity acquired the collateral free and clear of any lien or interest on the part of the holders of Ottimo subordinated notes. As a result of this acquisition, each former owner of SLNs now holds New Notes secured by collateral previously held by Ottimo. The New Notes mature on October 30, 2008, and pay interest at a rate based on the weighted average coupon of the underlying collateral. This exchange resulted in a realized loss of $4,010 to the portfolio. MOUNT VERNON SECURITIES LENDING TRUST 2007 Annual Report 10 Statements of ASSETS AND LIABILITIES December 31, 2007, all dollars and shares are rounded to thousands (000), except per share data Prime Portfolio Short-Term Bond Portfolio Investments in securities, at cost $ 6,809,314 $ 2,744,117 Repurchase agreements, at cost 4,267,000 1,152,000 ASSETS: Investments in securities (note 2) $ 6,809,314 $ 2,741,609 Repurchase agreements (note 2) 4,267,000 1,152,000 Receivable for securities sold — 367 Cash 9,041 3,410 Receivable for dividends and interest 27,351 12,041 Total assets 11,112,706 3,909,427 LIABILITIES: Dividends payable 27,209 8,768 Payable to affiliates (note 3) 206 68 Total liabilities 27,415 8,836 Net assets $ 11,085,291 $ 3,900,591 COMPOSITION OF NET ASSETS: Portfolio capital $ 11,085,313 $ 3,907,052 Accumulated net realized loss in investments (note 2) (22 ) (3,953 ) Net unrealized depreciation of investments — (2,508 ) Net assets $ 11,085,291 $ 3,900,591 Shares issued and outstanding ($0.01 par value - unlimited shares authorized) 11,085,313 3,907,052 Net asset value, offering price, and redemption price per share $ 1.00 $ 1.00 The accompanying notes are an integral part of the financial statements. MOUNT VERNON SECURITIES LENDING TRUST 2007 Annual Report 11 Statements ofOPERATIONS December 31, 2007, all dollars and shares are rounded to thousands (000) Prime Portfolio Short-Term Bond Portfolio INVESTMENT INCOME: Interest income $ 726,576 $ 204,632 Total investment income 726,576 204,632 EXPENSES (note 3): Administration fees 2,705 759 Total expenses 2,705 759 Less: Indirect payments from custodian (60 ) (24 ) Total net expenses 2,645 735 Investment income - net 723,931 203,897 REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS: Net realized loss on investments (24,338 ) (3,953 ) Reimbursement from affiliate (note 7) 24,316 — Net change in unrealized appreciation or depreciation of investments — (2,530 ) Net increase in net assets resulting from operations $ 723,909 $ 197,414 The accompanying notes are an integral part of the financial statements. MOUNT VERNON SECURITIES LENDING TRUST 2007Annual Report 12 Statements ofCHANGES IN NET ASSETS December 31, 2007, all dollars and shares are rounded to thousands (000) Prime Portfolio Short-Term Bond Portfolio Year Ended 12/31/2007 Nine-Month Fiscal Period Ended 12/31/2006 1 Year Ended 12/31/2007 Nine-Month Fiscal Period Ended 12/31/2006 1 OPERATIONS: Investment income - net $ 723,931 $ 202,206 $ 203,897 $ 155,750 Net realized gain (loss) on investments (24,338 ) 12 (3,953 ) 18 Reimbursement from affiliate (note 7) 24,316 — — — Net change in unrealized appreciation or depreciation of investments — — (2,530 ) 22 Net increase in net assets resulting from operations 723,909 202,218 197,414 155,790 DISTRIBUTIONS TO SHAREHOLDERS FROM: Investment income – net (723,931 ) (202,206 ) (203,897 ) (155,750 ) Net realized gain on investments — (12 ) — (18 ) Total distributions (723,931 ) (202,218 ) (203,897 ) (155,768 ) CAPITAL SHARE TRANSACTIONS (note 4): Proceeds from sales 69,284,036 14,892,565 14,812,015 8,914,313 Payments for redemptions (63,965,526 ) (13,034,240 ) (14,369,193 ) (9,042,014 ) Increase (decrease) in net assets from capital share transactions 5,318,510 1,858,325 442,822 (127,701 ) Total increase (decrease) in net assets 5,318,488 1,858,325 436,339 (127,679 ) Net assets at beginning of period 5,766,803 3,908,478 2 3,464,252 3,591,931 2 Net assets at end of period $ 11,085,291 $ 5,766,803 $ 3,900,591 $ 3,464,252 1 Portfolio commenced operations on April 1, 2006. 2 Initial capital contributed on March 31, 2006 via an in-kind transfer. The accompanying notes are an integral part of the financial statements. MOUNT VERNON SECURITIES LENDING TRUST 2007 Annual Report 13 FINANCIAL HIGHLIGHTS For a share outstanding throughout the period Prime Portfolio Short-Term Bond Portfolio Year Ended 12/31/2007 Nine-Month Fiscal Period Ended 12/31/2006 1 Year Ended 12/31/2007 Nine-Month Fiscal Period Ended 12/31/2006 1 PER-SHARE DATA: Net asset value, beginning of period $ 1.00 $ 1.00 $ 1.00 $ 1.00 Net investment income 0.05 0.04 0.05 0.04 Distributions from net investment income (0.05 ) (0.04 ) (0.05 ) (0.04 ) Net asset value, end of period $ 1.00 $ 1.00 $ 1.00 $ 1.00 RATIOS / SUPPLEMENTAL DATA: Total return 5.47 %2 4.06 % 5.48 % 4.07 % Net assets at end of period (000) $ 11,085,291 $ 5,766,803 $ 3,900,591 $ 3,464,252 Ratio of expenses to average net assets 3 0.02 % 0.02 % 0.02 % 0.02 % Ratio of net investment income to average net assets 5.35 % 5.30 % 5.38 % 5.31 % 1Portfolio commenced operations on April 1, 2006.All ratios have been annualized, except total return. 2The impact on total return due to the reimbursement from affiliate was less than 0.01% (note 7). 3 Expense ratio is based on total expenses of the portfolio before indirect payments received from the custodian. The accompanying notes are an integral part of the financial statements. MOUNT VERNON SECURITIES LENDING TRUST 2007 Annual Report 14 Notes toFINANCIAL STATEMENTS December 31, 2007, all dollars and shares are rounded to thousands (000) 1 >
